Case 1:16-cr-20897-PAS Document 135 Entered on FLSD Docket 06/04/2019 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              CA SE N O .16-20897-CR -SEITZ

  U N ITED STA TES OF AM ER ICA ,

         Plaintiff,



  PRINCESS CRUISE LINES,LTD.,

         Defendant.
                                      /

                O RD ER G M N TIN G M O TIO N TO X PPEA R PR O H A C FX F

         THIS M ATTER isbeforethe Courton theM otion to AppearProHac Vice,Cônsentto

  Designation,andRequesttoElectronicallyReceiveNoticesofElectronicFiling gDE 1224.
  Upon consideration,itishereby

         O RDERED that:

         (1)TheMotiontoAppearProHacVice(DE 1222forBrendanHerrmnnn,ofDechezt
  LLP,1095Avenue oftheAmericas,New York,N ew York,10036-6797 onbehalfofDefendant

  isGRANTED.M r.Rosenberg shallbepermitted to appearpro hacviceon behalfofDefendant

  solely forpurposesofthiscase;

         (2)Duringthecourseofthiscase,M r.HerrmnnnshallcomplywiththeLocalRulesof
  the Southern DistrictofFlorida in a1lsubmissionsandrepresentationsto the Court.Failtlreto

  com ply may resultin theim position ofsanctions,includingbutnotlim ited to therevocation of

  hispro hac vice adm ission;

         (3)DavidM arkus,Esq.,whoisamemberofthebarofthisCourtandwhomaintainsan
  officein thisstateforthepracticeoflaw ,shallbethedesignated localcotm selforDefendant
Case 1:16-cr-20897-PAS Document 135 Entered on FLSD Docket 06/04/2019 Page 2 of 2




  with whom the Courtandcounselm ayreadily comm tmicate and upon whom papersmay be

  served;and

         (4)TherequestofM r.Hennnanntoelectronicallyreceivenoticesofelectroniçfilings
  (E&NEF'')at:Brendan.l-lennnnnn@dechert.com isGRANTED.TheClerkofCourtisDIRECTED
  to add thisem ailaddressasaN EF recipient.

         DONEAND ORDERED inMiami,Florida,this Y - dayofJu e,2019.


                                           PA T CIA A .S TZ
                                           U N ITED STA TES D ISTM CT JU D GE


        A11CounselofRecord




                                               2
